Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1,3,5,7-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh et al (US 20030016905) in view of Kim et al (US 20170090237)
Regarding Claim 1,
Kondoh et al discloses (Fig. 1a) a light control sheet (112), comprising: a light control layer switchable between a transparent state and an opaque state; and a plurality of transparent electrode layers (51) sandwiching the light control layer, wherein the light control layer includes a transparent polymer layer [0025]  that has a plurality of domains whose average size is 60nm which is .6 mu.m which is smaller than the claimed range 1.0 mu.m - 1.55 mu.m [0104], (One would have recognized the  size of the polymer  as a result effective variable able to be optimized for greater light reflection inside the liquid crystal polymer layer) and the light control layer includes a liquid crystal composition at a concentration of 45% [0104] which is in between the claimed range of 37% - 55% such that the liquid crystal composition fills the domains.
Kondoh et al does not disclose that both electrodes are transparent.
Kim et al discloses that both electrodes are transparent.
It would have been obvious to one of ordinary skill in the art to modify Kondoh et al to include Kim et al’s transparent electrodes motivated by the desire to create a transparent display.
Regarding Claim 3,
Kondoh et al discloses (Fig. 1a) wherein the light control sheet has a transmitted image sharpness of 47% or less when the light control layer is in the opaque state, where the transmitted image sharpness of the light control sheet is in accordance with JIS K 7374:2007 and is a transmitted image sharpness when an optical comb width is 0.125 mm. One would have recognized the sharpness 47% as a result effective variable able to be optimized for creating a clear image for the display.
Regarding Claim 5,
Kondoh et al discloses (Fig. 1a), wherein the light control layer is in an opaque state when a voltage is applied across the transparent polymer layer.
Regarding Claim 7,
Kondoh et al discloses (Fig. 1a), wherein the light control layer is in an opaque state when a voltage is applied across the transparent polymer layer.
Regarding Claim 8,
Kondoh et al discloses (Fig. 1a), the light control sheet of claim 1; and a drive circuit configured to drive the light control sheet.
Regarding Claim 9,
Kondoh et al discloses (Fig. 1a), A method of controlling a light control sheet (112) including a light control layer, comprising: testing an operational status of the light control layer, wherein the light control sheet includes the light control layer switchable between a transparent state and an opaque state, and a plurality of transparent electrode layers (51) sandwiching the light control layer, the light control layer includes a transparent polymer layer [0025]  that has a plurality of domains in which a liquid crystal composition is filled, is 60nm which is .6 mu.m which is smaller than the claimed range 1.0 mu.m - 1.55 mu.m [0104], (One would have recognized the  size of the polymer  as a result effective variable able to be optimized for greater light reflection inside the liquid crystal polymer layer) and the light control layer includes a liquid crystal composition at a concentration of 45% [0104] which is in between the claimed range of 37% - 55% such that the liquid crystal composition fills the domains.
Kondoh et al does not disclose that both electrodes are transparent.
Kim et al discloses that both electrodes are transparent.
It would have been obvious to one of ordinary skill in the art to modify Kondoh et al to include Kim et al’s transparent electrodes motivated by the desire to create a transparent display.

Claim(s) 2,4,6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh et al (US 20030016905) and of Kim et al (US 20170090237) in view of Doane et al (US 5437811)
Regarding Claim 2,
Kondoh et al discloses everything as disclosed above.
Kondoh et al does not disclose wherein the light control sheet has a clarity of 71% or less when the light control layer is in the opaque state, and the clarity is calculated by formula where LC is an intensity of straight light propagating along an optical axis of parallel light incident on the light control sheet in light passing through the light control sheet, and LR is an intensity of narrow-angle scattered light propagating at an angle in a range of +2.50° to -2.5° relative to the optical axis of the parallel light.
	Doane et al discloses wherein the light control sheet has a clarity of 71% or less when the light control layer is in the opaque state, and the clarity is calculated by formula where LC is an intensity of straight light propagating along an optical axis of parallel light incident on the light control sheet in light passing through the light control sheet, and LR is an intensity of narrow-angle scattered light propagating at an angle in a range of +2.50° to -2.5° relative to the optical axis of the parallel light. (column 10, lines 45-50)
It would have been obvious to one of ordinary skill in the art to modify Kondoh et al and include Kim et al to include Doane et al’s light control sheet has a clarity of 71% or less when the light control layer is in the opaque state, and the clarity is calculated by formula where LC is an intensity of straight light propagating along an optical axis of parallel light incident on the light control sheet in light passing through the light control sheet, and LR is an intensity of narrow-angle scattered light propagating at an angle in a range of +2.50° to -2.5° relative to the optical axis of the parallel light motivated by the desire to create a transmissive display (column 10, lines 45-50)
Regarding Claim 4,
In addition to Kondoh et al and Doane et al, Kondoh et al discloses (Fig. 1a) wherein the light control sheet has a transmitted image sharpness of 47% or less when the light control layer is in the opaque state, where the transmitted image sharpness of the light control sheet is in accordance with JIS K 7374:2007 and is a transmitted image sharpness when an optical comb width is 0.125 mm. One would have recognized the  sharpness 47%  as a result effective variable able to be optimized for creating a clear image for the display.
Regarding Claim 6,
In addition to Kondoh et al and Doane et al, Kondoh et al discloses (Fig. 1a) wherein the light control layer is in an opaque state when a voltage is applied across the transparent polymer layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871